Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 17, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149367                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  CHAD MICHAEL MILLER,                                                                                    David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 149367
                                                                    COA: 320305
                                                                    Genesee CC: 02-239376-DP
  MELISA R. STOTHERS,
             Defendant-Appellant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the March 31, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 17, 2014
           p0917
                                                                               Clerk